       Case 2:20-cv-00107-WJ-SMV Document 29 Filed 03/16/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

TYLER S. PHILLIPS,

       Plaintiff,

v.                                                                       No. 20-cv-0107 WJ/SMV

CURRY COUNTY DETENTION CENTER and
ROOSEVELT COUNTY DETENTION CENTER,

       Defendants.

                               SECOND ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. The record reflects that certain mailings to

Plaintiff Tyler S. Phillips were returned as undelivered. [Doc. 28]. This is the third time that mail

to Plaintiff has been returned as undeliverable. See [Docs. 20, 23]. At the time of filing his initial

complaint, Plaintiff was incarcerated at the Curry County Detention Center. See [Doc. 1]. He was

released from the Curry County Detention Center on September 25, 2020, without providing the

Court with a new address. See [Doc. 21]. Plaintiff did not respond directly to the Order to Show

Cause. However, he sent filings to the Court bearing a new return address in Grants, New Mexico.

[Docs. 24, 25, 26]. Mail sent to Plaintiff at the Grants, New Mexico address is now being returned

as undeliverable. [Doc. 28].

       It appears that Plaintiff Phillips has again failed to advise the Court of his new address, as

required by D.N.M.LR-Civ. 83.6, thus severing contact with the Court. Because Plaintiff has failed

to comply with the Court’s local rules, he will be required to show cause why this action should

not be dismissed. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980) (citation omitted)

(“It is incumbent on litigants, even those proceeding pro se, to follow the federal rules of
       Case 2:20-cv-00107-WJ-SMV Document 29 Filed 03/16/21 Page 2 of 2




procedure. The same is true of simple, nonburdensome local rules . . . .”). Failure to comply with

this Order may result in dismissal without further notice.

       IT IS THEREFORE ORDERED that, no later than April 16, 2021, Plaintiff notify the

Clerk in writing of his current address or otherwise show cause why this action should not be

dismissed.



                                                     ____________________________________
                                                     STEPHAN M. VIDMAR
                                                     United States Magistrate Judge




                                                 2
